DETAILED ACTION
This 2nd non-final action in response to Remarks filed on 12/28/2020.
Claims 1-15 were cancelled in the preliminary amendments filed on 03/24/2014.
Claims 16-37 were added in the preliminary amendments filed on 03/24/2014.
Claims 24, 32, and 34-35 were cancelled in the amendments filed on 07/27/2020.
Claims 16-23, 25-31, 33, and 36-37 are pending and presented for examination.

Patent Boards Decision
Decision on Appeal from 05/29/2020: Pursuant to 35 USC § 134(a), Appellant appeals from Examiner’s decision to reject claims 16-37. Claims 1-15 were cancelled. We have jurisdiction under 35 USC § 6(b). We affirm the Examiner’s decision to reject claims 16-37 under 35 USC § 103(a). 

Response to Arguments
Applicant's arguments filed on 12/28/2020 with respect to claims 16-23, 25-31, 33, and 36-37 have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new grounds of rejection is made in view of Willars-Lohmar-Gopalraj.
During patent examination, the pending claims must be “given their broadest reasonable interpretation consistent with the specification.” The Federal Circuit’s en banc decision in Phillips v. AWH Corp., 415 F.3d 1303, 75 USPQ2d 1321 (Fed. Cir. 2005) expressly recognized that the USPTO employs the “broadest reasonable interpretation” standard.

Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under pre-AIA  35 U.S.C. 103(a) are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.


Claims 16-18, 20-21, 25-26, 28-29, 33, and 36-37 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Willars et al. (20100217877), hereinafter Willars1, in view of Lohmar et al. (WO 2010072239 A1) in view of Gopalraj (20050108570).

Regarding claim 16, Willars1 teaches a method for controlling resources in a communication network for a service session between a user equipment (UE) and an application server, by a policy and charging system (PCRF) in the communication network, the method comprising: 
obtaining a request from an application function (AF) of said application server or from a traffic detection function (TDF) of said communication network [Willars1 ¶0050-¶0052, ¶0061, ¶0064, ¶0068, and figure 4: the PCRF (1st node) receives a message (request) from the AF (2nd node) that includes enhanced service information and the request URI that identifies the service, wherein the 1st node is a PCRF and the 2nd node is a AF],
the request including service session data indicating the type of a service for the service session between the UE and the application server [Willars1 ¶0054, ¶0095, ¶0139, ¶0144, and figure 2, s-204: description of the message including request URI wherein the service session is between the UE and proxy server or application server]. 
NOTE: Willars1 discloses the structural elements: the PCRF and the AF. The following references below are used for their functional purposes only and would be incorporated into the respective elements of Willars1 (the PCRF and the AF) to disclose the claimed concept. The Patent Trial and Appeal Board agreed with examiner’s reasoning as explained in the Patent Board Decision mailed on 05/29/2020.

Lohmar teaches determining, based on the service session data obtained at node 140 (1st node), a resource type to be assigned to said service [Lohmar page 6 lines 25-37, page 8 lines 9-18, page 17 lines 35-38, and figure 5, step 510: a bearer (resource type) is determined based on the service information received at node 140 (1st node)]; and 
sending to node 136 (2nd node) an indication of said resource type assigned to said service [Lohmar page 6 lines 25-37, page 8 lines 9-18, page 18 line 34-page 19 line 9, and figure 5, steps 511-512: in response to node 136 (2nd node) requesting service information, node 140 (1st node) responds by sending the requested service information indicating a selected (assigned) bearer to the indicated service in the request to node 136 (2nd node)].
Therefore, it would have been obvious to a person of ordinary skilled in the art at the time of the invention was made to modify the teachings of Willars1 with the teachings of Lohmar in order to incorporate determining, based on the service session data obtained at said PCRF, a resource type to be assigned to said service; and sending to said AF or TDF an indication of said resource type assigned to said service. 
A person of ordinary skilled in the art would have been motivated to make such modification because it is beneficial to receive all transmission sessions of a hybrid Push Broadcast Service which allows the node to seamlessly switch to another bearer type and based on the bearer selection and the node receives seamlessly and undelayed content data of the content service as explained on page 4 lines 21-31 and page 19 lines 11-19 of Lohmar.



Gopalraj teaches according to which resource type said (server) determines when the service session is terminated, wherein said resource type indicates that resources are temporarily reserved for said service [Gopalraj ¶0005 and ¶0033: the session is terminated based a period of inactivity in order to free up temporarily reserved resources, thus a resource type is indicated as having temporarily reserved resources in which a session is terminated due to inactivity in which the temporarily reserved resources are released].
Therefore, it would have been obvious to a person of ordinary skilled in the art at the time of the invention was made to modify the teachings of Willars1-Lohmar with the teachings of Gopalraj in order to incorporate according to which resource type said AF or TDF determines when the service session is terminated, wherein said resource type indicates that resources are temporarily reserved for said service or said resource type indicates that resources are permanently reserved for said service resource type.
A person of ordinary skilled in the art would have been motivated to make such modification because it provides a technique that periodically expire sessions due to inactivity time limitations as explained in ¶0033 of Gopalraj.

Regarding claim 36, this claim do not teach or further define over the limitations in claim 16. Therefore, claim 36 is rejected for the same reasons as set forth in claim 16. 

Regarding claim 17, Willars1-Lohmar-Gopalraj teaches the method of claim 16. 
Lohmar further teaches wherein determining the resource type comprises determining whether the communication network or a user terminal or both support, of a plurality of bearers, a dedicated bearer that is a bearer dedicated to said service [Lohmar page 3 lines 27-36 and page 15 line 35-page 16 line 6: the terminal and/or the network supports specific bearers for the services]. The same rationale applies as in claim 16.

Regarding claim 18, Willars1-Lohmar-Gopalraj teaches the method of claim 16. 
Willars1 additionally teaches further comprising: sending, from said AF or TDF, the request including said service session data indicating the type of service to said PCRF [Willars1 ¶0061, ¶0064, and ¶0068: the AF (2nd node) sends a message (request) to the PCRF (1st node) that includes enhanced service information and the request URI that identifies the service; and Willars1 ¶0054, ¶0139, and figure 2: s-204: description of the message including request URI].
Lohmar further teaches receiving from said node 140 (1st node) the indication of a resource type determined based on said service session data and assigned to said service [Lohmar page 6 lines 25-37, page 8 lines 9-18, page 17 lines 35-38, page 18 line 34-page 19 line 9, and figure 5, steps 510-512: node 136 (2nd node) receives from node 140 (1st node) the requested service information indicating a selected (assigned) bearer to the indicated service wherein the bearer (resource type) is determined based on the service information in the request].
Therefore, it would have been obvious to a person of ordinary skilled in the art at the time of the invention was made to modify the teachings of Willars1 with the teachings of Lohmar in order to incorporate receiving from said PCRF the indication of a resource type determined based on said service session data and assigned to said service. The same rationale applies as in claim 16.
However, Willars1-Lohmar does not explicitly teach deciding when to terminate a service session associated with said service based on said received resource type.
Gopalraj further teaches deciding when to terminate a service session associated with said service based on said received resource type [Gopalraj ¶0005 and ¶0033: the session is terminated based a period of inactivity in order to free up temporarily reserved resources, thus a resource type is indicated as having temporarily reserved resources in which a session is terminated due to inactivity in which the temporarily reserved resources are released]. The same rationale applies as in claim 16.




Regarding claim 20, Willars1-Lohmar-Gopalraj teaches the method of claim 16.
Gopalraj further teaches wherein if the resource type indicates that resources are temporarily reserved, said (server) will activate a timer section [Gopalraj ¶0005 and ¶0033: the session is terminated based a period of inactivity in order to free up temporarily reserved resources, thus a resource type is indicated as having temporarily reserved resources in which a session is terminated due to inactivity in which the temporarily reserved resources are released, thus a timer is activated by the server containing a network application that can periodically expire sessions due to inactivity time limitations]. 
Therefore, it would have been obvious to a person of ordinary skilled in the art at the time of the invention was made to modify the teachings of Willars1-Lohmar with the teachings of Gopalraj in order to incorporate wherein if the resource type indicates that resources are temporarily reserved, said AF or TDF will activate a timer.
A person of ordinary skilled in the art would have been motivated to make such modification because it provides a technique that periodically expire sessions due to inactivity time limitations as explained in ¶0033 of Gopalraj.

Regarding claim 28, this claim does not teach or further define over the limitations in claim 20. Therefore, claim 28 is rejected for the same reasons as set forth in claim 20. 

Regarding claim 21, Willars1-Lohmar-Gopalraj teaches the method of claim 20.
Gopalraj further teaches wherein said (server) initiates a service session termination when said timer expires [Gopalraj ¶0005 and ¶0033: the session is terminated based a period of inactivity in order to free up temporarily reserved resources, thus a resource type is indicated as having temporarily reserved resources in which a session is terminated due to inactivity in which the temporarily reserved resources are released, thus when a period of time of inactivity (timer expires), the server containing a network application can periodically expire sessions due to inactivity time limitations]. 
Therefore, it would have been obvious to a person of ordinary skilled in the art at the time of the invention was made to modify the teachings of Willars1-Lohmar with the teachings of Gopalraj in order to incorporate wherein said AF or TDF initiates a service session termination when said timer expires.


Regarding claim 29, this claim does not teach or further define over the limitations in claim 21. Therefore, claim 29 is rejected for the same reasons as set forth in claim 21. 

Regarding claim 25, Willars1-Lohmar-Gopalraj teaches the method of claim 16. 
Willars1 further teaches wherein said TDF performs packet inspection and service classification [Willars1 ¶0063 and ¶0065: PCEF performs packet inspection and service classification, thus the PCEF operates as the TDF]. 

Regarding claim 33, this claim does not teach or further define over the limitations in claim 25. Therefore, claim 33 is rejected for the same reasons as set forth in claim 25. 

Regarding claim 26, Willars1 teaches a method for controlling resources in a communication network for a service session between a user equipment (UE) and an application server, the method comprising: 
sending, from an application function (AF) of said application server or from a traffic detection function (TDF) of said communication network [Willars1 ¶0050-¶0052, ¶0061, ¶0064, ¶0068, and figure 4: the PCRF (1st node) receives a message (request) from the AF (2nd node) that includes enhanced service information and the request URI that identifies the service, wherein the 1st node is a PCRF and the 2nd node is a AF],
a request including service session data indicating, to a policy and charging system (PCRF), the type of service for the service session between the UE and the application server [Willars1 ¶0054, ¶0095, ¶0139, ¶0144, and figure 2, s-204: description of the message including request URI wherein the service session is between the UE and proxy server or application server]. 
NOTE: Willars1 discloses the structural elements: the PCRF and the AF. The following references below are used for their functional purposes only and would be incorporated into the respective elements of Willars1 (the PCRF and the AF) to disclose the claimed concept. The Patent Trial and Appeal Board agreed with examiner’s reasoning as explained in the Patent Board Decision mailed on 05/29/2020.
However, Willars1 does not explicitly teach receiving from said PCRF an indication of a resource type determined based on said service session data and assigned to said service; and deciding when to terminate the service session based on said received resource type, wherein said resource type indicates that resources are temporarily reserved for said service or said resource type indicates that resources are permanently reserved for said service resource type. 
Lohmar teaches receiving from node 140 (1st node) an indication of a resource type determined based on said service session data and assigned to said service [Lohmar page 6 lines 25-37, page 8 lines 9-18, page 17 lines 35-38, page 18 line 34-page 19 line 9, and figure 5, steps 510-512: node 136 (2nd node) receives from node 140 (1st node) the requested service information indicating a selected (assigned) bearer to the indicated service wherein the bearer (resource type) is determined based on the service information in the request].
Therefore, it would have been obvious to a person of ordinary skilled in the art at the time of the invention was made to modify the teachings of Willars1 with the teachings of Lohmar in order to incorporate receiving from said PCRF an indication of a resource type determined based on said service session data and assigned to said service. 
A person of ordinary skilled in the art would have been motivated to make such modification because it is beneficial to receive all transmission sessions of a hybrid Push Broadcast Service which allows the node to seamlessly switch to another bearer type and based on the bearer selection, the node receives seamlessly and undelayed content data of the content service as explained on page 4 lines 21-31 and page 19 lines 11-19 of Lohmar.



Gopalraj teaches deciding when to terminate the service session based on said received resource type, wherein said resource type indicates that resources are temporarily reserved for said service [Gopalraj ¶0005 and ¶0033: the session is terminated based a period of inactivity in order to free up temporarily reserved resources, thus a resource type is indicated as having temporarily reserved resources in which a session is terminated due to inactivity in which the temporarily reserved resources are released].
Therefore, it would have been obvious to a person of ordinary skilled in the art at the time of the invention was made to modify the teachings of Willars1-Lohmar with the teachings of Gopalraj in order to incorporate deciding when to terminate the service session based on said received resource type, wherein said resource type indicates that resources are temporarily reserved for said service or said resource type indicates that resources are permanently reserved for said service resource type.
A person of ordinary skilled in the art would have been motivated to make such modification because it provides a technique that periodically expire sessions due to inactivity time limitations as explained in ¶0033 of Gopalraj.

Regarding claim 37, this claim does not teach or further define over the limitations in claim 26. Therefore, claim 37 is rejected for the same reasons as set forth in claim 26. 

Claims 19, 23, 27, and 31 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Willars1 in view of Lohmar in view of Gopalraj in view of Choi et al. (20120250601).

Regarding claim 19, Willars1-Lohmar-Gopalraj teaches the method of claim 16.
However, Willars1-Lohmar-Gopalraj does not explicitly teach wherein if the resource type indicates that resources are permanently reserved, said AF or TDF will not take any action.

Therefore, it would have been obvious to a person of ordinary skilled in the art at the time of the invention was made to modify the teachings of Willars1-Lohmar-Gopalraj with the teachings of Choi in order to incorporate wherein if the resource type indicates that resources are permanently reserved, said AF or TDF will not take any action. 
A person of ordinary skilled in the art would have been motivated to make such modification because it provides a controller configured to control communication terminals to dedicatedly use NAS bearer connections to exchange/relay data between communication terminals and the core network according to a quality of service as explained in ¶0138-¶0139 of Choi.

Regarding claim 27, this claim does not teach or further define over the limitations in claim 19. Therefore, claim 27 is rejected for the same reasons as set forth in claim 19. 

Regarding claim 23, Willars1-Lohmar-Gopalraj teaches the method of claim 16.
However, Willars1-Lohmar-Gopalraj does not explicitly teach wherein the resource type implies the generation of a non-guaranteed bit rate bearer or guaranteed bit rate bearer.
Choi teaches wherein the resource type implies the generation of a non-guaranteed bit rate bearer or guaranteed bit rate bearer [Choi ¶0070, ¶0074, and table 1 on page 4: the resources types are guaranteed bit rate or non-guaranteed bit rate bearers (GBR or non-GBR bearers)]. 
Therefore, it would have been obvious to a person of ordinary skilled in the art at the time of the invention was made to modify the teachings of Willars1-Lohmar-Gopalraj with the teachings of Choi in order to incorporate wherein the resource type implies the generation of a non-guaranteed bit rate bearer or guaranteed bit rate bearer. 



Regarding claim 31, this claim does not teach or further define over the limitations in claim 23. Therefore, claim 31 is rejected for the same reasons as set forth in claim 23. 

Claims 22 and 30 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Willars1 in view of Lohmar in view of Gopalraj in view of Willars et al. (20070259673), hereinafter Willars2.

Regarding claim 22, Willars1-Lohmar-Gopalraj teaches the method of claim 16. 
However, Willars1-Lohmar-Gopalraj does not explicitly teach wherein if the resource type indicates that resources are permanently reserved, said AF or TDF activates a timer that is longer than a timer that is activated if the resource type indicates that resources are temporarily reserved. 
Willars2 teaches wherein if the resource type indicates that resources are permanently reserved, said AF or TDF activates a timer that is longer than a timer that is activated if the resource type indicates that resources are temporarily reserved [Willars2 ¶0050-¶0063 and figure 6: if the resource type indicates that resources are permanently reserved, the 2nd node (AF) activates a timer which is longer than the timer for the resources that are temporarily reserved by allocated different inactivity timers for each QCI, wherein short timers are set for UEs that do not support default bearers while long timers are set for UEs that support default bearer].
Therefore, it would have been obvious to a person of ordinary skilled in the art at the time of the invention was made to modify the teachings of Willars1-Lohmar-Gopalraj with the teachings of Willars2 in order to incorporate wherein if the resource type indicates that resources are permanently reserved, said AF or TDF activates a timer that is longer than a timer that is activated if the resource type indicates that resources are temporarily reserved. 


Regarding claim 30, this claim does not teach or further define over the limitations in claim 22. Therefore, claim 30 is rejected for the same reasons as set forth in claim 22. 

Additional References
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
See PTO 892: References F-M.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CLIFTON HOUSTON whose telephone number is (571)270-0616.  The examiner can normally be reached on Monday through Friday from 8:00 am until 5:00 pm eastern time.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kamal Divecha can be reached on (571)272-5863.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov.
If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/CLIFTON HOUSTON/             Examiner, Art Unit 2453    

/KAMAL B DIVECHA/             Supervisory Patent Examiner, Art Unit 2453